DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9: 
The best prior art, US 2005/0100132 (Block), disclose a method for operating an x-ray tube, comprising: 
Controlling and/or monitoring a speed and position of a rotor of the x-ray tube ([0039]], anode disc rotational speed), and of a target of the x-ray tube ([0039], wherein monitoring the speed of the rotor inherently monitors the speed of the target); and 
The prior art, US 2011/0135065 (Danyluk) disclose configuring the x-ray tube with permanent magnets [0026].
However, the prior art of record fail to teach the details of the speed and position of the rotor provided by configuring the x-ray tube with permanent magnets and using the monitored speed and position of the target to perform operations to increase useful x-ray tube life, increase image resolution, and/or increase x-ray flux.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 10-17 are allowed by virtue of their dependence.
Regarding claim 18: 
The best prior art, US 2005/0100132 (Block), disclose a CT imaging system, comprising: 
a rotating gantry (12); 
an x-ray tube coupled to the gantry and having a rotor driving rotation of a target of the x- ray tube (14); and 
a control unit including executable instructions stored in non-transitory memory (Fig. 2) causing the control unit to: control and/or monitor a speed and a position of a rotor of the x-ray tube ([0039]], anode disc rotational speed), and of a target of the x-ray tube ([0039], wherein monitoring the speed of the rotor inherently monitors the speed of the target); and 
The prior art, US 2011/0135065 (Danyluk) disclose configuring the x-ray tube with permanent magnets [0026].
However, the prior art of record fail to teach the details of the speed and position of the rotor provided by configuring the x-ray tube with permanent magnets, control deceleration of the rotor based on the monitored speed and the monitored position, and use the monitored speed and position of the target to perform operations to enhance increase image quality and/or increase rotor life.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 19-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884